Citation Nr: 1403524	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran had active service from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The issue has been recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2008, the Veteran testified before a Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

In November 2011, the Board remanded the case for further evidentiary development.  

The VLJ that presided over the March 2008 hearing subsequently retired from the Board.  The VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was informed of this in a September 2012 letter; he requested a new hearing before the Board.  

In October 2012, the Board remanded the case to allow for a new hearing.  The Veteran testified at a Board hearing before the undersigned VLJ in August 2013.  A copy of the transcript is of record.  The record was held open for 30 days so that the Veteran could obtain additional evidence in support of his claim.  A careful review of the paper claims file and the Virtual VA claims file shows that no additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that he developed an acquired psychiatric disability, including PTSD, due to various in-service stressors that include sexual harassment and a sexual assault.  The record reflects that the Veteran has been treated for PTSD, depression, and anxiety.

During the August 2013 hearing, the Veteran testified that he had not yet been afforded a VA PTSD examination.  However, the Veteran's representative indicated that the Veteran had submitted to a January 2011 VA PTSD examination, and that the examiner had provided a November 2011 addendum.  The Board has carefully reviewed the physical claims file and the Virtual VA claims file, but has been unable to locate either the January 2011 VA examination report or the November 2011 addendum.  On remand, those missing documents must be obtained. 

Regardless of whether or not the missing documents are located, a VA psychiatric examination is warranted.  During the August 2013 hearing, the Veteran's representative indicated that the January 2011 VA examiner had provided a negative nexus opinion, but that the examination was inadequate because the examiner did not consider the provisions of 38 C.F.R. § 3.304(f)(3) concerning stressors involving fear of hostile military and terrorist activity.  Thus, a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the RO did not attempt to verify any of the Veteran's stressors.  The Board notes that many of the claimed stressors are not verifiable.  However, the AOJ should take appropriate action to verify the claimed stressor involving a motor vehicle accident that occurred off-base in Germany in 1979.  Specifically, the Veteran contends that two of his close friends were killed in the accident and that he was supposed to have been in the car.  He has provided the names of the soldiers who were killed.  See February 2004 Statement.  
  
The Board further finds that a VA medical opinion would be beneficial towards attempting to independently corroborate the occurrence of the stressor of the alleged sexual assault during service.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  On remand, an opinion in this regard should be obtained.

As noted above, the Veteran's representative has alleged that the provisions of 38 C.F.R. § 3.304(f)(3) are applicable in that some of the in-service stressors caused the Veteran to fear for his life.  The Board also notes that previous notice letters did not provide sufficient notice with respect to PTSD claims based on personal assault.  On remand, the Veteran should be advised of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(3), (5).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304(f)(3), (5) and an appropriate opportunity to respond.

2. Obtain and associate with the claims file a copy of the January 2011 VA examination report (with November 2011 addendum).  All actions to obtain the requested information should be documented fully in the claims folder.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims folder and the Veteran should be provided with a copy of that memorandum.

3. Obtain and associate with the claims file all mental health treatment records for the Veteran from the San Francisco, California VAMC, the Santa Rosa, California CBOC, or any other identified VA healthcare system or facility, since March 2012.  

4. Contact the (JSRRC), the National Archives Records Administration (NARA), or any other appropriate agency in an attempt to verify the Veteran's claimed stressor that Mark Pollark and Jimmy Reed were killed in a motor vehicle accident in Germany in 1979.  If a negative response is received, the Veteran should be so informed and such should be annotated in the claims folder.

5. After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine whether he has PTSD as defined by the criteria in DSM-IV, or any other psychiatric disorder aside from PTSD, as a result of his military service, to include the claimed sexual assault.  The entire claims file, including a copy of this Remand and any pertinent documents in the Virtual VA file, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner should provide the following opinions:

(a) If the Veteran has PTSD, as defined by the criteria in DSM-IV, is at least as likely as not (i.e., 50 percent or greater probability) that this condition is etiologically linked to any in-service stressor, to include the claimed sexual assault?  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD.

(b) If the Veteran has a psychiatric disorder other than PTSD, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such psychiatric disorder was incurred during his active service or is otherwise etiologically related to any event or circumstance of his active service?

The examiner should state whether any of the claimed in-service stressors are related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by 38 C.F.R. 
§ 3.304(f)(3).

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6. Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


